Citation Nr: 0800507	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1965 to May 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision, which denied 
claims of service connection for PTSD and hepatitis C.

In August 2004, a local hearing was held before a decision 
review officer at the Cleveland, Ohio RO.  In October 2007, a 
video conference was held before the undersigned Veterans Law 
Judge at the Cleveland, Ohio RO.  Transcripts of these 
proceedings have been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's hepatitis C is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or event in service.

2.  The competent medical evidence of record does not reveal 
that the veteran has PTSD, currently.


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

		I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in January 2004 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claims 
in his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA and provided 
examples of the types of evidence, both medical and lay, that 
could be submitted.  The Board concludes that a reasonable 
person could be expected to understand that any relevant 
evidence should be submitted during the development of the 
claims.  Accordingly, the Board concludes that any failure to 
provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claims on the merits.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that, in 
April 2007, the veteran submitted a statement indicating that 
he was scheduled for nine weeks of in-patient treatment for 
PTSD during the upcoming summer at the Brecksville VA Medical 
Center (VAMC).  A search was conducted to locate these 
treatment records; however, it appears that no such records 
exist.  In August 2007, the veteran submitted another 
statement indicating a diagnosis of PTSD from a VA physician.  
The Board finds that all available VA records have been 
associated with the file, and all records adequately 
identified by the veteran have been obtained to the extent 
possible and will be discussed in substantive detail, below.  
VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided medical examinations for his PTSD in February 
2007 and for his hepatitis C in March 2004.  The examinations 
and opinions were thorough and complete.  The examiners 
specifically noted that the claims file had been reviewed.  
The Board notes the veteran's contention that his February 
2007 VA examination for PTSD should have been conducted by a 
psychiatrist or a physician; however, there is no indication 
that the psychologist who conducted the February 2007 
examination was unqualified to conduct such an examination or 
make such an assessment.  Therefore, the Board finds these 
examination reports and the opinions of the examiners 
sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 does not reflect that he received any 
medals which are indicative of combat service.  

1.  Entitlement to service connection for hepatitis C.

The veteran contends that he has hepatitis C as the result of 
his work as a medic during active duty service.  See 
veteran's statement, November 2003.  Specifically, he argues 
that he contracted Hepatitis C through his exposure to blood 
and bodily fluids through his work with wounded soldiers or 
through his work as a lab technician.  His DD Form 214 shows 
that his military occupational specialty was that of a 
medical specialist. 

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of hepatitis C 
during service. 

It is clear from the evidence of record that the veteran has 
a current diagnosis of hepatitis C.  See VA examination 
report, March 2004.  The veteran claims that he first learned 
he had hepatitis C after September 2001, when he attempted to 
donate blood.  Id.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Presently, there is no evidence of record reflecting 
that the veteran had or was exposed to hepatitis C in service 
and no competent medical opinion has related his hepatitis C 
to service.  

In March 2004, the veteran underwent a VA examination.  At 
this time, the veteran stated that he had been a drug addict, 
with heroin, cocaine, and crack as his drugs of choice.  He 
admitted to smoking cocaine in the last 4 years and snorting 
heroine in Vietnam in 1967.  In 1997 and 1999, the veteran 
attempted suicide with heroin.  However, he did not state 
that these suicide attempts involved the intravenous use of 
heroin.  The veteran denied having any transfusions, organ 
transplants, dialysis, body piercings, intravenous drug use, 
intranasal cocaine use, and high risk sexual activity.  He 
admitted to having 3 tattoos, the first of which he received 
in 1980 and the last in 2003 (long after service discharge).  
He claims he was exposed to blood on a daily basis as a medic 
while on active duty and that he changed dressings in an 
occupational setting after his discharge from service.

After examining the veteran and reviewing the claims file, 
the examiner at the March 2004 VA examination specifically 
opined that the veteran's hepatitis C is more likely related 
to drug use after service.  In drawing this conclusion, the 
examiner noted that the veteran denied being injured in 
combat; there is no evidence indicating that the veteran 
sustained any percutaneous exposure to another's blood during 
the performance of any of the procedures listed in the 
examination report; despite the veteran's denial of 
intravenous drug use, 60 percent of hepatitis C cases are 
related to intravenous drug use; the veteran denied 
additional risk factors for hepatitis C (with the exception 
of his 3 tattoos, only 1 of which he received prior to 
testing positive for the hepatitis C antibody in 1997); and 
he gives no evidence of any occupational exposure.  (As for 
any drug use contemporaneous with service, the law clearly 
prohibits service connection for a disease (e.g. hepatitis 
C), resulting from willful misconduct due to the abuse of 
illegal drugs. 38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 
C.F.R. § 3.301(a) (2007).)  The Board does acknowledge the 
veteran's contention that he has never used intravenous 
drugs.  See Statement of Accredited Representation in 
Appealed Case, August 2007.  However, the examiner was 
clearly aware of, and took into account, this contention when 
rendering her opinion.  In addition, regardless of this 
opinion, there is still no evidence of record linking the 
veteran's hepatitis C to his active duty service.  Thus, the 
veteran's claim fails.  See Hickson, supra. 

The Board acknowledges the veteran's assertions that his 
hepatitis C was the direct result of his work as a medic 
during active duty service.  See veteran's statement, 
November 2003.  No medical evidence, however, has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

In addition, it should be noted that on the veteran's 
December 2003 claim, he indicated he was first diagnosed with 
hepatitis C in 2003, over 30 years after his discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first treatment of record of hepatitis C, and the fact that 
the claims folder completely lacks any medical opinion or 
indication that the veteran's disability is related to his 
active duty, the Board has determined that service connection 
is not warranted for hepatitis C.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hepatitis C must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Entitlement to service connection for PTSD. 

The veteran contends that he has PTSD as the result of his 
active duty service.  See PTSD Questionnaire, February 2004.  
Specifically, he reports that he had to treat wounded 
soldiers, prepare bodies to be transported, and was involved 
in a truck accident which resulted in the death of civilians.  
Id.   

The Board notes that the veteran has consistently sought VA 
treatment for depressions and symptoms of PTSD in recent 
years.  In VAMC treatment records from December 2003, 2 
separate examiners specifically stated that the veteran's 
symptoms do not support a diagnosis of PTSD.  In VAMC 
treatment records from December 2005, May 2006, and July 
2006, the examiners noted that the veteran had an impression 
of PTSD.  

In February 2007, the veteran underwent a VA examination for 
PTSD.  The examiner specifically noted that the claims file 
had been reviewed and provided a Review of Medical Records 
section in the examination report.  After reviewing the 
veteran's psychosocial history, military history, and post-
military history, and examining the veteran thoroughly, the 
examiner found that the veteran does not meet the Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) criteria 
for PTSD.  The examiner found that the veteran experienced 
many symptoms of PTSD; however, he did not fully meet the 
criteria.   

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the February 2007 VA examination report, the examiner 
specifically indicated that she reviewed the claims folder in 
its entirety and gave a detailed rationale for her opinion.  
The VAMC treatment notes from December 2005, May 2006, and 
July 2006 do not indicate that the veteran's claims file was 
reviewed, nor do these treatment records indicate that the 
veteran was examined with the detail and thoroughness of that 
done at the VA examination.  Therefore, the Board finds that 
the medical evidence of record does not reflect that the 
veteran has a current diagnosis of PTSD.

As mentioned above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the Board recognizes the veteran's 
sincere belief in his claim, the competent medical evidence 
of record does not show the veteran to have PTSD, currently; 
thus, there may be no service connection for the claimed 
disability.  As the veteran does not have a current diagnosis 
of PTSD, the Board need not undertake an analysis as to 
whether his stressors have been verified.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
PTSD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for hepatitis C is denied.
 
Entitlement to service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


